IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONNELL DECARLOS JACOBS, §
§ No. 587, 2014
Defendant Below— §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § No. 1211023323
§
Plaintiff Below- §
Appellee. §

Submitted: October 14, 2015
Decided: November 5, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
0 R D E R

On this 5th day of November 2015, it appears to the Court that:

(1) Defendant-Below/Appellant Ronnell DeCarlos Jacobs (“Jacobs”) appeals
ﬁ'orn a Superior Court bench ruling denying his motion for judgment of acquittal.
Jacobs raises one claim.l He claims that the State failed to present sufﬁcient evidence
for the jury to ﬁnd him guilty of Unlawful Sexual Contact in the First Degree.2 We

ﬁnd no merit to Jacobs’ claim and afﬁrm.

’ Jacobs also contends that the trial court improperly brought up the lesser included oﬁense of
unlawful sexual contact. Because this issue was not properly briefed in its own section, this Court
need not address it under Supreme Court Rule 14. Supr. Ct. R. 14(b)(vi)(A)(3). Even if properly
addressed, it is without merit. The trial court merely anticipated the request for the lesser included
offense, and the prosecution stated: “I will be asking for [the lesser included offense], Your Honor.”
Appellant’s Op. Br. App. at A129.

2 11 Del. C. § 769.

(2) In the fall of 2010, S.C., seven years old at the time, lived primarily with
her father, aunt, and paternal grandparents in Salisbury, Maryland. She would also
visit her mother and stepfather, Jacobs, in Dagsboro, Delaware. After returning from
a weekend with her mother, S.C. told her grandmother that Jacobs made her remove
her nightgown and lay down in his bed. S.C. also stated that Jacobs “got on top of
her and he put his thing in her,”3 and that he stopped only when she started crying.
He told her that “it was their secret, [and] not to ever tell anybody.”" S.C.’s
grandmother and father took her to a doctor for an examination.

(3) During the October 2010 doctors visit, S.C. told the pediatrician that her
stepfather had “climbed into bed with her and touched her inappropriately in her
vaginal area and on her bottom.” Although there was no physical evidence of sexual
abuse and SC. was uncertain if there was any actual vagina] or anal penetration, the
pediatrician concluded that sexual abuse was likely. Despite the pediatrician’s advice
that the matter be reported to social services, no report was ﬁled.

(4) In May 2012, SC. began counseling with a child therapist, Maria Hocker
(“Hocker”), due to ongoing behavioral issues. S.C. told Hooker about the incident
with Jacobs. S.C. told her that “he touched her vagina with his penis.”6 8.0 also told

3 Appellant‘s Op. Br. App. at A67.

4 Appellant’s Op. Br. App. at A67-68.
5 Appellee’s Ans. Br. Ex. A, at 1.

6 Appellant’s Op. Br. App. at A74.

Hocker that “she had been raped.”7 In June, Hocker reported the incident to Child
Protective Services, and an investigation was initiated.

(S) In July 2012, Diane Klecan (“Klecan”) of the Child Advocacy Center
(“CAC”) met with S.C. where S.C. gave a detailed account of the incident. S.C.
recounted that Jacobs woke her up, removed her underwear, and laid on top of her
while she laid on her back. S.C. further stated that she kept her nightgown on and
that her brother and sister were in the room as well. 8.0 said that while Jacobs was
on t0p of her, she saw his penis inside her and that Jacobs was moving up and down.
S.C. also recalled that Jacobs anally penetrated her with his penis. S.C. stated that
when she started crying, Jacobs stopped.

(6) On December 10, 2012, Jacobs was indicted on two counts of Rape First
Degree.8 Trial commenced on July 16, 2014. As part of the State’s case-in-chief,
S.C. testiﬁed that Jacobs removed all her clothes, including her nightgown, and told
her to lay on her back. Further, S.C. testiﬁed that Jacobs had her lay on her stomach
and sit on top of him. Additionally, S.C. testiﬁed that although she started crying

when Jacobs took her clothes off, Jacobs did not stop until she cried harder. Pursuant

7 Appellant’s 0p. Br. App. at A74. Hocker testiﬁed at trial that it was difﬁcult for SC. to verbalize
what had occurred.

8 11 Del. C. § 773(a)(5).

to 11 Del. C. § 3507,9 S.C.’s CAC interview was admitted into evidence and played
for the jury. After the recording was played, 8.0 was cross-examined by Jacobs’

counsel, during which 8.0 acknowledged the inconsistencies between her CAC

interview and her trial testimony.

(7) Jacobs moved forjudgment of acquittal on both counts at the close of the
State’s case. The trial court denied the motion. The trial court noted that inconsistent
testimony could be anticipated considering that 8.0 was seven years old when the
alleged acts occurred and four years had gone by since then. The trial court held that
the CAC interview and S.C.’s trial testimony supported the State’s case, and that it
was up to the jury to decide what facts to believe.

(8) After the denial of his motion, Jacobs proceeded with his defense. In
addition to calling Hooker and S.C.’s father, Jacobs took the stand. Jacobs testiﬁed
that the allegations were a ploy to gain full custody of S.C. Jacobs repeatedly denied
that he sexually abused SC.

(9) Thejury acquitted Jacobs of one count of Rape First Degree, but convicted
him of one count of Unlawful Sexual Contact in the First Degree as a lesser included
offense of the second Rape count. This appeal followed.

9 11 Del. C. § 3507(a) (“In a criminal prosecution, the voluntary out-of-court prior statement of a

witness who is present and subject to cross-examination may be used as afﬁnnative evidence with
substantive independent testimonial value”).

(10) The denial of a motion forjudgment of acquittal is reviewed de mm.10
This Court reviews the trial court’s denial “to determine whether any rational trier of
fact, viewing the evidence in the light most favorable to the State, could ﬁnd the
defendant guilty beyond a reasonable doubt.”ll

(l l) “A victim’s testimony alone is sufﬁcient evidence to support a guilty
verdict concerning a sexual assault so long as the testimony establishes every element
of the offense charged.”'2 “Under [1 I Del. C. § 3507], the out-of-court prior
statement of a witness may be used as affirmative evidence whether or not consistent
with the in-court testimony.“3 Matters of witness credibility are for a jury to
decide.”

(12) A defendant is guilty of Unlawful Sexual Contact in the First Degree when
“the person intentionally has sexual contact with another person who is less than 13
years of age.”15 Sexual contact includes the “intentional touching . . . of the anus,
breast, buttocks or genitalia of another person[.]”'6

(13) Jacobs’ claim lacks merit. First, it is undisputed that S.C. was under the

 

'0 While v. State, 906 A.2d 82, 85 (Del. 2006).

" Britt v. State, 2015 WL 1973358, at *2 (Del. Apr. 28, 2015) (internal quotations omitted).
u Kane v. Slaw, 2013 WL 5519323, at *2 (Del. Oct. 2, 2013).

'3 Acosta v. State, 417 A.2d 373, 377 (Del. 1980).

H Tyre V. State, 412 A.2d 326, 330 (Del. 1980).

'5 11 Del. C. § 769(a)(3).

'6 11 Del. C. § 7610) (defining what constitutes sexual contact).

5

age of thirteen when the incident occurred. Second, S.C. testiﬁed at trial that Jacobs,
at the very least, touched her genitalia and buttocks. This testimony was corroborated
by the recording of S.C.’s interview with CAC. While it is true that there are
inconsistencies between her out-of—court statement and live testimony, it was for the
jury to weigh those inconsistencies. In fact, it appears from this Record that thejury
did just that by convicting Jacobs of the lesser included offense only. The State
presented sufﬁcient evidence fora reasonablejury to ﬁnd, beyond a reasonable doubt,
that Jacobs committed the crime of Unlawful Sexual Contact in the First Degree.
Thus, the trial court did not err in denying Jacobs’ motion for judgment of acquittal.
NOW, THEREFORE, IT IS ORDERED that thejudgment of the Superior

Court is AFFIRMED.

BY THE COURT: